DETAILED ACTION
This action is in response to the amendments and remarks received 12/20/2021, in which claims 1, 3, 9, 14, 16, 20 and 24 have been amended, claims 45-51 have been newly added, claims 7, 10-13, 15, 17-19, 21-22 and 25-44 have been canceled, and thus claims 1-6, 8-9, 14, 16, 20, 23-24, 45-51 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 14, 16, 20, 24 and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003033130A (hereinafter “Waku”) in view of US20160286782 (hereinafter “Manhas”), JP2003235427 (hereinafter “Michiko”),  US 4,817,330 (hereinafter “Fahringer”) and US 2018/0070575 A1 (hereinafter “Nagata”).
Regarding Claim 1 and 50 Waku discloses a cleaning apparatus 1 for attachment to a vacuum source (A), the cleaning apparatus comprising: 
a housing 1 defining an interior space, having an upstream end and a downstream end, and being engageable with the vacuum source (A/P) to draw fluid through the interior space in a downstream direction from an upstream direction, the fluid comprising both air and debris; 
a suction attachment 7 engageable with the upstream end of the housing, the suction attachment may be considered at least a floor attachment or a crevice tool since it has a flat tapered end that may be used on the floor or a crevice,
a cover 15 that is sealingly engageable with at least one of the upstream end (cap 17 may also be considered the cover, item P the vacuum hose may also be considered the cover), 
a filter 6/12 provided in a downstream portion of the housing and engaged with the housing so that the air exiting the interior space must pass through the filter; and 
an inlet tube (portion of tube 7 pictured left of item 14) having an outer surface, an inlet aperture, and engaged with the housing and spaced apart from the filter in the upstream direction, 
wherein the inlet aperture has a spring-loaded check valve 8/9; see Figs. 1-6. Pg. 2 of translation.
Waku does not disclose that (1) the cover has an absorbent substrate for receiving a liquid pesticidal composition and releasing vapors of the pesticidal composition into the interior space of the housing; (2) the inlet tube has a general conical configuration that forms a truncated vertex tapered in the downstream direction, (3) wherein a portion of the outer surface of the inlet tube comprises a sticky pest control surface that prevents or inhibits pests moving along the outer surface of the inlet tube; (4) that the spring loaded check valve is specifically a spring-loaded ball check valve, OR (5) wherein the filter is sized to substantially impede the passage of particles having a size approximately 100 microns or larger. 
However, with regard to (1) an adsorbent substrate in the cover, Manhas, who is directed to the same field of controlling pests (see Title and or Abstract), discloses the use of an absorbent substrate for receiving a liquid pesticidal composition and releasing vapors of the pesticidal composition into a container (including a bee hive, Fig. 15) and where the substrate 16 may be placed in locations (indicated by arrows 14) next to a cover of the bee hive (items 102, 104, 110) in order to kill insect pests; ([0022], [0067], [0074], [0100], [0157].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Waku by including in the cover of the interior space which houses insect pests an adsorbent substrate for receiving a liquid pesticidal composition and releasing vapors of the pesticidal composition into the interior space as disclosed by Manhas in order to kill the insect pests inside the housings interior space.
With regard to (2) the shape of the inlet tube, Michiko, who is directed to the same field of vacuum insect traps (Title, Abstract), discloses the inlet tube has a generally conical/truncated vertex configuration tapered in the downstream direction (see Fig 1; item 3 is the inlet tube, and text of translation spanning pages 1 and 2).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Waku by substituting for the inlet tube shape a  conical/truncated vertex configuration tapered in the downstream direction as disclosed by Michiko because this involves the simple substitution of known suction insect trap inlet tubes in order to achieve the predictable result of a successful insect tap and in order to achieve a predictable result of high velocity in the fluid as moving from the base to the truncated vertex in the apparatus. 
With regard to (3) a sticky pest control surface, Fahringer discloses a similar suction based insect trap, wherein the inlet section and interior are fully coated in a tacky glue or adhesive 20 so that “[w]hen an insect is drawn through the nozzle and into the trap chamber by the vacuum, the insect becomes caught upon contact with the tacky interior surface”; Figs. 1-2C2/L40-68.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Waku by including a tacky glue or adhesive on all surfaces inside the housing including the inlet tube  as disclosed by Fahringer so that “[w]hen an insect is drawn through the nozzle and into the trap chamber by the vacuum, the insect becomes caught upon contact with the tacky interior surface”; Fahringer C2/L40-68.
With regard to (4) a spring loaded ball check valve, however as Waku discloses a spring loaded flap valve, this would involves the mere change of shape of the flap into a rounded, i.e. ball, shape which would not change the principle of operation of the as disclosed valve, and would have been an obvious an engineering and design choice easily envisaged by one of skill in the art; see MPEP 2144.04(IV)(B).
With regard to (5) the size of the pores of the filter, Nagata discloses a similar suction based insect trap (Title, Abstract), including an insect trapping section interior 25/50 with a downstream filter 9, wherein the downstream filter is a HEPA filter which may block particles of 3 micron and larger; [0040]-[0046].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Waku by using for the filter a HEPA rated filter that blocks particles of 3 micron and larger as disclosed by Nagata in order to filter fine particles of dust in the air Nagata [0045].
Regarding Claim 2 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein the inlet tube inherently provides a fluid flow pathway to direct fluid entering the interior space; Waku Figs. 1-2.
Regarding Claim 3 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein inherently, in use, fluid flowing through the inlet tube is initially directed in the upstream direction towards a debris collection zone of the interior space to deposit the debris in the debris collection zone, the debris collection zone being positioned upstream of the inlet aperture; Waku Figs. 1-2.
With specific regard to the limitation “wherein the configuration of the inlet tube produces a Venturi effect on fluid flowing through the inlet tube” this is a functional limitation which is not seen to be further limiting because claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding Claim 4 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein the inlet tube and the filter are spaced apart; Waku Figs. 1-2. And with regard to “by a sufficient distance so that the debris entering the interior space through the inlet tube generally does not impact on the filter” this is a functional limitation which is not seen to be further limiting because claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding Claim 5 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein the filter comprises a generally conical shape having an apex and a base, with the apex of the filter being oriented in the upstream direction within the housing (Waku Figs. 1-2 and Michiko Fig. 1). 
Regarding Claim 6 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein the filter comprises a generally planar shape (the filter is comprised of multiple planer shapes, Waku Figs. 3-4). 
Regarding Claim 8 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein the inlet tube is tapered in a downstream direction so that the fluid flow pathway narrows in diameter in the downstream direction; (Waku Figs. 1-2 and Michiko Fig. 1).
Regarding Claim 14 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein the housing comprises a sealable window (Waku Figs. 1-2; outlet 10 may be considered a window with seal/cap 17)
Regarding Claim 16 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein the suction attachment has a contact base for contacting a surface to be vacuumed (the tip of Waku tube 7, Figs. 1-2, outside the housing may be considered a contact base for contacting a surface to be vacuumed).
Regarding Claim 20 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein the cover 15 is sealingly engageable with the upstream end; Waku Figs. 1-2. 
Regarding Claims 24 and 51 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein the filter is a HEPA filter, and therefore would have been obvious to father decrease the pore size in order to trap further allergens, including substantially impeding the passage of particles having a size of 0.3 microns or larger, since capture of 0.3icron particles is a well known standard for HEPA filters as admitted in the instant specification [0055].
Regarding Claim 47 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein the Waku outlet 10 may be considered a vacuum bleed for reducing the amount of suction through the inlet tube; Waku Figs. 1-2.
Regarding Claim 48 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein at least two components (cover 15, cap 17, Waku Fig. 3) of the apparatus are in threaded engagement with one another, to facilitate the release of organisms trapped in the interior space. 
Regarding Claim 49 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, wherein the cover (P) is sealingly engageable with the downstream end; Waku Figs. 1-2. 

Claims 9 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Waku in view of Manhas, Michiko, Fahringer and Nagata further in view of US20040101632 (hereinafter “Wyers”) provided by applicant in the IDS.
Regarding Claim 9 and 45 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, but does not disclose (claim 9) wherein a portion of the outer surface of the inlet tube comprises a slippery pest control surface that prevents or significantly inhibits pests moving along the outer surface of the inlet tube, or (claim 45) wherein the inlet tube comprises a slippery pest control material.
However Wyers, who is directed to the same field of vacuum insect traps (Title, Abstract), discloses the use of smooth materials in the construction of the apparatus to inhibit the movement of insects [0065]-[0068].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Waku in view of Manhas, Michiko, Fahringer and Nagata by including smooth materials in the construction of the apparatus, including a portion of the outer surface of the inlet tube comprises a slippery pest control surface that prevents as disclosed by Wyers in order to achieve a predictable result of preventing and/or inhibiting the motion of the pests out of the trap. 
Regarding Claim 46 Waku in view of Manhas, Michiko, Fahringer and Nagata discloses the cleaning apparatus as defined in claim 1, but dos not disclose wherein the housing comprises a transparent material 
However Wyers who is directed to the same field of vacuum insect traps (Title, Abstract), discloses the use of transparent materials in the construction of the apparatus to allow a person to see the inside and the insects trapped [0019]
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Waku in view of Manhas, Michiko, Fahringer and Nagata by use of transparent materials in the construction of the apparatus, including the housing, as disclosed by Wyers to allow a person to see the inside and the insects trapped; Wyers [0019].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Waku in view of Manhas, Michiko, Fahringer and Nagata further in view of US 5,806,238 (hereinafter “Brenner”).
Regarding Claim 23 Waku in view of Manhas, Michiko, Fahringer and Nagata a cleaning apparatus as defined claim 1, which may be considered a kit of multiple parts, but does not disclose including at least two adaptors for attaching the downstream end of the housing to a connection hose of the vacuum source, each one of the at least two adaptors being configured to couple the vacuum attachment end to a connection hose having a different diameter. 
However Brenner, who is directed to the same field of vacuum insect traps (Title, Abstract), discloses the use of different types of adaptors and connectors including those for connecting different hoses of different diameters C4/L65-C5/L25, Figs. 1-6C.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Waku in view of Manhas, Michiko, Fahringer and Nagata by including multiple adapters, including at least two for coupling the vacuum attachment end to a connection hose having a different diameter as disclosed by Brenner in order to allow the connection of the insect trap/filter to multiple different vacuum hose sizes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773